An appeal having been taken to this Court by the above-named appellant from an order of the Appellate Term of the Supreme Court, First Department, entered September 7, 2012, which reversed a judgment of the Civil Court, New York County (Brenda S. Spears, J.), entered on or about June 24, 2010, and said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto dated April 14, 2014, it is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
Concur—Gonzalez, EJ., Mazzarelli, Renwick, Feinman and Gische, JJ.